                                                 THE HONORABLE MARSHA PECHMAN
 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
     ELTON MASON, an individual, dba           Case No. 2:17-cv-00186-MJP
10   WASHINGTON STATE TRUCKING, a sole
     proprietorship,
11
                           Plaintiffs,         JOINT STIPULATION AND ORDER
12                                             EXTENDING DEADLINE FOR
           vs.                                 EXCHANGING EXPERT REPORTS
13
     SEATTLE TUNNEL PARTNERS, a Joint
14
     Venture Dragados, USA, and Tutor Perini
15   Corporation,

16                         Defendants.

17

18

19

20

21

22

23

24

25



     STIPULATION AND ORDER EXTENDING
     DEADLINE FOR EXCHANGING EXPERT
     REPORTS - 1
                                                   STIPULATION
 1
             Plaintiff has requested an extension to the expert deadline of one week, from October 5, 2018 to
 2
     October 12, 2018. The STP Defendants do not have any objection to the requested extension.
 3

 4           Accordingly, IT IS HEREBY STIPULATED by and between all counsel that, subject to Court

 5   approval, the deadline for the parties to exchange expert reports shall be extended from October 5, 2018,

 6   to October 12, 2018.

 7           Pursuant to this Court’s Order Setting Trial Dates and Related Dates (Dkt. No. 61) and the parties’
 8   prior stipulation (Dkt No. 75), the current deadline for the parties to exchange expert witness disclosures
 9
     and reports pursuant to FRCP 26(a)(2) is October 5, 2018. Subject to Court approval, the parties have
10
     stipulated to an extension of that deadline to October 12, 2018. At this time, the parties do not foresee the
11
     stipulated extension causing delay to any other currently set deadlines. If the Court approves the parties’
12
     stipulation, the parties will exchange expert reports on or before October 12, 2018. The parties will not
13
     stipulate to any further extensions of this deadline.
14

15           For the above reasons, and subject to Court approval, the parties hereby agree and stipulate that

16   the deadline for the parties to exchange expert reports shall be extended to October 12, 2018.

17           IT IS SO STIPULATED.

18           DATED this 4th day of October 2018,
19
                                             CALFO EAKES & OSTROVSKY PLLC
20

21                                           By     s/ Patricia A. Eakes
                                               Patricia A. Eakes, WSBA# 18888
22                                             Nathan Bays, WSBA #43025
                                               Lindsey Mundt, WSBA #49394
23                                             1301 Second Avenue, Suite 2800
                                               Seattle, WA 98101
24                                             Phone: (206) 407-2200
                                               Fax: (206) 407-2224
25                                             Email: pattye@calfoeakes.com



      STIPULATION AND ORDER EXTENDING
      DEADLINE FOR EXCHANGING EXPERT
      REPORTS - 2
                                            nathanb@calfoeakes.com
 1                                          lindseym@calfoeakes.com
 2
                                  Attorneys for Defendants Seattle Tunnel Partners, a Joint
 3                                Venture, Dragados USA, Tutor Perini Corporation

 4

 5                                BEVERLY GRANT LAW FIRM, P.S.

 6
                                  By: /S/ Elizabeth Lunde
 7
                                     Beverly Grant, WSBA # 8034
 8                                   Elizabeth Lunde, WSBA # 51565
                                     Beverly Grant Law Firm, P.S.
 9                                   3929 Bridgeport Way W. Ste. 208
                                     University Place, WA 98464
10                                   Phone: (253) 252-5454
                                     Email: beverly@bevgrantlaw.com
11                                Attorneys for Plaintiff Elton Mason
12

13

14

15

16

17

18

19

20

21

22

23

24

25



     STIPULATION AND ORDER EXTENDING
     DEADLINE FOR EXCHANGING EXPERT
     REPORTS - 3
 1                                                  ORDER

 2          THIS MATTER having come before the Court upon stipulation of counsel, and the Court having

 3   examined the records and being fully advised in the matter, now, therefore,

 4          IT IS HEREBY ORDERED that the deadline for exchanging expert reports shall be extended from

 5   October 5, 2018, to October 12, 2018.
 6          DATED this __5th__ day of October, 2018.
 7

 8

 9
                                                           A
                                                           The Honorable Marsha J. Pechman
10                                                         United States Senior District Court Judge

11

12
     Presented by:
13
     CALFO EAKES & OSTROVSKY PLLC
14
     By s/ Patricia A. Eakes
15     Patricia A. Eakes, WSBA# 18888
       Nathan Bays, WSBA #43025
16
       Attorneys for Defendants Seattle Tunnel
17     Partners, a Joint Venture, Dragados USA,
       Tutor Perini Corporation
18
     and
19
     BEVERLY GRANT LAW FIRM, P.S.
20

21   By: /S/ Elizabeth Lunde
22     Beverly Grant, WSBA # 8034
       Elizabeth Lunde, WSBA # 51565
23     Beverly Grant Law Firm, P.S.
       Attorneys for Plaintiff Elton Mason
24

25



      STIPULATION AND ORDER EXTENDING
      DEADLINE FOR EXCHANGING EXPERT
      REPORTS - 4
 1                                     CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that on October 4, 2018, I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

 4   the CM/ECF participants.

 5          DATED this 4th day of October, 2018.
 6

 7                                                       By:     s/Erica Knerr
                                                                 Erica Knerr
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      STIPULATION AND ORDER EXTENDING
      DEADLINE FOR EXCHANGING EXPERT
      REPORTS - 5
